1    BASKIN RICHARDS PLC
2    2901 N. Central Avenue, Suite 1150
     Phoenix, Arizona 85012
3    Telephone No. 602-812-7979
4    Facsímile 602-595-7800
     E-mail: alan@baskinrichards.com
5            mmilovic@baskinrichards.com
     Name and State Bar No.: Alan Baskin #013155
6
                               Mladen Z. Milovic #035560
7
     Attorney for Defendant
8

9                         IN THE UNITED STATES DISTRICT COURT

10                               FOR THE DISTRICT OF ARIZONA
11
     United States of America,                      Case No. CR-19-00898-PHX-DLR(DMF)
12
                                       Plaintiff,   MOTION TO CONTINUE STATUS
13                                                  HEARING
14   vs.
                                                    (Unopposed)
15   David Allen Harbour,
16                                   Defendant.
17
           Defendant David Allen Harbour respectfully requests this Court to continue the status
18
     hearing regarding Petition for Action on Conditions of Pretrial Release (Doc. 62) scheduled for
19
     May 19, 2020 at 10:00 a.m. Mr. Harbour’s counsel has a scheduling conflict in the form of a
20
     four-day multi-party evidentiary hearing (by GoToMeeting) in Maricopa County Superior
21
     Court set from May 18-21, 2020. Kevin Rapp, on behalf of the United States of America, does
22
     not object. The parties agree to reschedule the status hearing for any time convenient to the
23
     Court on May 29, June 2, June 3, or June 5, 2020.
24
     ….
25
     ….
26
     ….
27

28
                                     1
                                          RESPECTFULLY SUBMITTED this 12th day of May, 2020.
                                     2

                                     3

                                     4                               BASKIN RICHARDS PLC

                                     5
                                                                     /s/ Alan S. Baskin
                                     6                               Alan Baskin
                                     7                               Mladen Z. Milovic
                                                                     2901 N. Central Avenue, Suite 1150
                                     8                               Phoenix, Arizona 85012
                                     9
                                                                     Attorney for Defendant

                                     10

                                     11
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                          2
                                     1                                   CERTIFICATE OF SERVICE
                                     2
                                                 I hereby certify that on May 12, 2020, I electronically transmitted the attached document
                                     3    to the Clerk’s Office using the CM/ECF system for filing to:
                                     4

                                     5    Kevin M. Rapp
                                          U.S. Attorney’s Office
                                     6    40 N. Central Ave., Suite 1800
                                     7    Phoenix, AZ 85004
                                          Attorneys for Plaintiff
                                     8

                                     9
                                          /s/ Cristina McDonald
                                     10

                                     11
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                         3
